On September 1,1998, the defendant was sentenced to five (5) years in the Montana State Prison, with all five (5) years suspended for the offense of Escape, a felony, to be served consecutively with the sentence imposed in Cause No. DC-98-14. Defendant is not eligible for parole for the first seven (7) years of his sentence, for the offense of Escape, a felony.
On August 21, 2003, the Sentence Review Division of the Montana Supreme Court heard the defendant’s application for review of that sentence.
The defendant was present and was advised of his right to be represented by counsel. The defendant proceeded pro se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed. Any issues regarding defendant's desire to obtain a psychological evaluation are met within the Sentence Review Division's purview.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that "the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Done in open Court this 21st day of August, 2003.
Chairperson, Hon. Katherine R. Curtis, Member, Hon. Marc G. Buyske and Member, Hon. Gary L. Day.